Citation Nr: 0905954	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred from May 13 to 18, 2006, for treatment at Saint 
Francis Medical Center (MC) in Peoria, Illinois.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Iowa City, 
Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran presented at the Galesburg, Illinois, VA 
Community-Based Outpatient Clinic (CBOC) on May 12, 2006, 
with lightheadedness and dizziness.  He was transferred by 
ambulance to Galesburg Cottage Hospital in Galesburg, 
Illinois.  That facility initiated transfer by ambulance to 
Saint Francis MC prior to midnight that day.  At the time of 
the transfer, the Veteran was suffering from abdominal pain 
with a white blood cell count of 16,900/mcL, with a past 
medical history that included diabetes mellitus and 
hypertension.  A COBRA authorization for transfer, signed by 
a physician and the Veteran, noted that the Veteran had an 
emergency medical condition which had been stabilized such 
that no material deterioration of the condition was likely to 
result from or occur during transfer.  

The Veteran essentially seeks payment or reimbursement of 
medical expenses incurred from May 13 to 18, 2006, for 
treatment at Saint Francis MC under 38 U.S.C.A. § 1725.  To 
be entitled to payment for emergency care under this law, the 
evidence must meet all of the criteria as articulated in 38 
C.F.R. § 17.1002.  The benefit was denied because he failed 
to meet two criteria:  The Veteran's condition was stable 
upon transfer to Saint Francis MC, and therefore, he did not 
have an emergency medical condition; and VA facilities were 
available to treat the Veteran.  

Payment or reimbursement of the cost of emergency services 
may be warranted where treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).

There is argument of record that the Veteran's condition was 
not stabilized upon transfer to Saint Francis MC.  However, a 
finding regarding this issue is unnecessary at this time.  
Although medical personnel would have obviously known the 
difference between a stabilized and unstabilized emergency 
condition, such knowledge cannot be imputed to a layperson.  
The symptoms the Veteran was experiencing, combined with his 
past medical history and transfer by ambulance, would have 
caused a prudent layperson to have reasonably expected that 
any further delay in seeking immediate medical attention 
would have been hazardous to his health.  

The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is 
approved for a continued medical emergency of such a nature 
only when the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized).  38 C.F.R. § 17.1002(d).  The Veteran contends 
that he was not stabilized until discharge from Saint Francis 
MC on May 18, 2006.  A letter from Mary Henderson, RN, 
utilization management supervisor for Saint Francis MC dated 
in December 2006, is of record.  She noted that the Veteran 
was admitted with severe abdominal pain with a tentative 
diagnosis of perforated appendix, and stated that:  

"[i]t was felt by his physicians that it 
was unsafe to transfer him to a VA 
facility with the possibility of 
emergency surgery necessary.  When it was 
determined that [the Veteran] did not 
have an emergent situation, it was 
decided that he could be discharged 
rather than transferred."  

Further medical evidence should be developed to determine 
whether the Veteran was "stabilized" within the definition of 
that term at 38 C.F.R. § 17.1001(d), that is, whether care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the Veteran's condition.

To designate an attorney as his or her representative, an 
appellant must execute VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).  An 
attorney for Saint Francis MC, William L. Gregory, has 
provided argument to support the Veteran's claim.  A properly 
filed designation made prior to appeal will continue to be 
honored, unless it has been revoked by the appellant, or 
unless the representation is properly withdrawn.  38 C.F.R. § 
20.602.  However, the only VA Form 21-22 on file is dated in 
1971 and authorizes the AMVETS and the Illinois Veterans' 
Commission to represent the veteran.  Accordingly, the 
Veteran should be provided another opportunity to select Mr. 
Gregory as his representative.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit the 
opinions of any of his treating physicians 
regarding his condition and his fitness 
for transfer to a VA facility from May 13 
to 18, 2006.

2.  After the above development has been 
completed, request a medical opinion from 
an appropriate specialist to determine 
when the Veteran was stabilized at Saint 
Francis MC such that no material 
deterioration of the emergency medical 
condition was likely, within reasonable 
medical probability, to occur if the 
veteran was discharged or transferred to a 
VA or other Federal facility.  The 
physician should be provided the Veteran's 
claims file and a copy of this remand.  A 
rationale for any opinion expressed should 
be provided.

3.  If the physician determines that the 
Veteran was stabilized at a certain time, 
state whether a VA facility was feasibly 
available to treat the Veteran at that 
time.  

4.  The RO must once again advise the 
Veteran about the process for obtaining an 
accredited representative and provide him 
with the appropriate form (VA Form 21-22) 
so that he may designate an accredited 
representative if he so desires.  If the 
Veteran appoints a new representative, 
that organization/representative should be 
afforded the opportunity to review the 
claims file and present written argument 
on the his behalf.  

4.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

